Fourth Court of Appeals
                                       San Antonio, Texas
                                              April 24, 2014

                                          No. 04-14-00282-CV

                                      IN RE STATE OF TEXAS

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice

        This court issued an order granting a temporary stay of the trial court’s order and
requesting a response to the petition for writ of mandamus on April 24, 2014. A motion to
reconsider that order was subsequently filed on behalf of the respondent judge. The panel has
considered the relator’s emergency motion for temporary relief, the responses to that motion
filed on behalf of the respondent and the real party in interest and the motion to reconsider filed
by the respondent judge. The motion to reconsider the temporary stay is DENIED.

           It is so ORDERED on April 24th, 2014.                                   PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2014CI02421, styled A.L.F.L. v. K.L.L., pending in the 438th Judicial
District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.